IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,636-01


                         EX PARTE DANIELLE DAVILA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 15-1104-CR-A-A IN THE 25TH DISTRICT COURT
                          FROM GUADALUPE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of engaging in organized criminal activity and sentenced to six

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that she is being denied due process in the parole revocation process.

Applicant alleges that while out on parole she was arrested for a new misdemeanor charge, but no

information or indictment has been filed. A parole revocation warrant was issued and executed, but

Applicant has been held for more than 41 days without a parole revocation hearing and without being

formally charged with the new offense. Applicant alleges that she did not waive her right to a

revocation hearing.
                                                                                                       2

          Applicant has alleged facts that, if true, might entitle her to relief. TEX . GOV ’T CODE Sec.

508.282; Morrissey v. Brewer, 408 U.S 471, 488, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972).

Accordingly, the record should be developed. The trial court is the appropriate forum for findings

of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department

of Criminal Justice’s Office of the General Counsel to obtain a response from a person with

knowledge of relevant facts. In developing the record, the trial court may use any means set out in

Article 11.07, § 3(d). It appears that Applicant is represented by counsel. If the trial court elects to

hold a hearing, it shall determine if Applicant is represented by counsel, and if not, whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent her at the hearing. See TEX . CODE CRIM . PROC. art. 26.04.



          The trial court shall make findings of fact as to whether Applicant has been advised of his

rights in the revocation process, whether she requested or has received a preliminary hearing, and

whether she has received a final revocation hearing. The trial court shall make findings of fact as

to whether Applicant was arrested for a new offense, and if so, whether she has been formally

charged with a new offense. The trial court shall make findings of fact and conclusions of law as

to whether Applicant is being afforded due process in the parole revocation process. The trial court

may make any other findings and conclusions that it deems appropriate in response to Applicant’s

claims.

          The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,
                                                                                                 3

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.

Filed: September 16, 2020
Do not publish